Citation Nr: 1524343	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Loan Eligibility Center 
in Winston Salem, North Carolina


THE ISSUE

Basic eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1990 to August 10, 1990.  He also served in the National Guard, with active duty for training from August 10, 1993 to October 13, 1993.

This appeal to the Board of Veterans' Appeals (Board) is from May 2013 decision of the Department of Veterans Affairs (VA) Atlanta Regional Loan Center in Atlanta, Georgia.  The case was certified to the Board by the VA Loan Eligibility Center Winston Salem, North Carolina


FINDINGS OF FACT

1.  The Veteran had active duty service for a period of 39 days and was not released from active duty due to a service-connected disability.

2.  The Veteran did not serve in the Selected Reserve for a period of at least six years and was not released prior to completing six years due to a service-connected disability.


CONCLUSION OF LAW

The criteria for eligibility for VA home loan benefits have not been met.  38 U.S.C.A. §§ 3701, 3702 (West 2014); 38 C.F.R. § 3.315 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the present case, however, the provisions of the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See 38 C.F.R. § 3.159.  As discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws pertaining to eligibility for home loan benefits and eligibility for benefits based on length of active duty.  The VCAA is therefore inapplicable and need not be considered.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also, VAOPGCPREC 5-2004 (June 23, 2004).

Eligibility for Housing Loan Benefits

In order to be eligible for certain VA benefits, a service member must generally perform a "minimum duty" requirement: either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A(b)(1).  

There are situations in which the basic eligibility requirements for VA benefits as set forth under 38 U.S.C.A. § 5303A do not apply.  For instance, the provisions do not apply to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty, or to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of the applicable title.  38 U.S.C.A. § 5303A(b)(3)(B) - (C). 

The provisions are also inapplicable to home loan benefits where certain factors are met, such as: a discharge or release for the convenience of the government; a discharge or release for a medical condition that preexisted service and is not service-connected; an involuntary discharge or release for the convenience of the government based on reduction in force; or, a discharge or release for a physical or mental condition not characterized as a disability that interfered with performance of duty.  38 U.S.C.A. § 5303A(b)(3)(F)(i-iv).

Eligibility for VA housing loan benefits are outlined in 38 U.S.C.A. § 3702.  Pursuant to this statute, the following veterans are eligible for VA housing loan benefits: a veteran must have served on active duty for 90 days or more during World War II, the Korean conflict or the Vietnam era; a veteran who was discharged or released from a period of active duty for a service-connected disability after September 15, 1940; or a veteran who served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable, or who served more than 180 days in active duty status and continues on active duty.  The section also includes any veteran who served on active duty for 90 days or more during the Persian Gulf War or who served in the Selected Reserve and meets further criteria as to this service; as well as a veteran who served on active duty for 90 days or more and was discharged by reason of a sole survivorship.  38 U.S.C.A. §§ 3701, 3702.

The Veteran contends that he meets the requirements for eligibility for VA benefits based on length of active duty, as well as eligibility for VA housing loan benefits.  Specifically, he contends he was discharged or released from active duty for a disability incurred or aggravated in the line of duty; and he has a compensable service-connected disability.  See September 2013 substantive appeal to the Board. 

The Veteran's Certificate of Release from Active Duty (DD Form 214) indicates he had active duty service for one month and eight days (39 days), and was discharged with an uncharacterized character of service.  The reason for separation was indicated as a failure to "meet procurement medical fitness standards."  It was specifically noted that there was "no disability."  At his July 1990 entrance physical, the examiner diagnosed a preexisting right foot bone spur and recommended a discharge from service.

Following his first period of service, the Veteran enlisted with the Army National Guard and served on active duty for training for two months and four days (65 days).  His DD Form 214 indicates the he had a prior period of inactive service for two months and 13 days.  The separation was uncharacterized and the reason for separation was described as failing to meet the procurement medical fitness standard and no disability.  There was no reentry code listed.  A September 1993 physical examination report indicates his diagnosis prior to separation was chronic post-operation pain in his right foot.

The Veteran's current service-connected disabilities include a lumbar strain with thoracic syrinx and disc bulge, rated as 40 percent disabling; a pain disorder with depressive symptoms, rated as 30 percent disabling; radiculopathy to the left lower extremity, rated as 20 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; and constipation rated as noncompensable.  See February 2015 rating decision code sheet.

After reviewing the evidence of record, the record shows eligibility for VA compensation benefits.  The record, however, preponderates against finding entitlement to VA housing loan benefits as described in 38 U.S.C.A. § 3702.  His active duty service does not qualify him for VA home loan benefits because he served less than the requisite 90 days active duty during the Persian Gulf War era.  See 38 U.S.C.A. § 3702(a)(2)(D).  Furthermore, although he is service-connected for a number of disabilities, the evidence of record does not suggest he was discharged from any term of service due to a service-connected disability.  Rather, his discharge was the result of failing to meet procurement fitness standards.  The Board notes the Veteran is not service-connected for a right foot disability, which was the pertinent diagnosis at service separation.

The Veteran's subsequent period of service with the National Guard qualifies as service in the Selected Reserve under 38 U.S.C.A. § 3702(a)(2)(E).  See also 38 U.S.C.A. § 3701(b)(5)(B).  Eligibility for VA housing loan benefits based on Selected Reserve service requires the completion of at least six years of such service with an honorable discharge, retirement, transfer, or continued service within the Selected Reserve.  38 U.S.C.A. § 3701(b)(5)(A).  In the alternative, the Veteran could also qualify for VA housing loan benefits based on this type of service if he was discharged or released from the Selected Reserve prior to completing six years of service due to a service-connected disability. 

Again, the evidence of record preponderates against finding that the appellant meets the eligibility requirements for VA housing loan benefits based on his service in the Selected Reserve.  He did not serve a total of six years in the Selected Reserve and he did not receive an honorable discharge at separation.  The Veteran has not presented any evidence to show that a waiver was granted to allow him to return to service, thus ruling out the possibility of any additional period of service after his October 1993 separation.  Furthermore, the evidence of record indicates he was released as a result of failing to meet the medical fitness standard for enlistment, and not for a service-connected disability.  The Board notes that a right foot disability appears again as a diagnosis prior to his separation from the Selected Reserve and he is not service-connected for a right foot disability.

For the foregoing reasons, the Veteran's service does not render him eligible for VA home loan benefits.  His claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As eligibility for VA home loan benefits has not been established, the claim is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


